PER CURIAM.
The trial court’s anticipation of difficulty in obtaining payment of experts’ fees does not obviate the performance of its constitutional duty to determine whether the relator is entitled to such fees, to fix them in the proper amount, and to order payment by the appropriate officer or entity. The relator is entitled to an adequate opportunity to present his claim fairly, and may not be denied the funds necessary. See, e.g., Ake v. Oklahoma, 470 U.S. 68, 105 S.Ct. 1087, 84 L.Ed.2d 53 (1985). Accordingly, the writ is granted and the matter is remanded to the trial court for further hearing, if necessary, and for an order for payment of the amount of funds, if any, to which the relator is entitled.
LEMMON, J., recused.